Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 31, 2022, and Drawings filed on May 31, 2022.
2.	Claims 28 to 49 are pending in this case. Claim 28, 39 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 35, 46, 37, 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 35, 46, the prior arts do not disclose the device of claim 34, in which if the selected message is for a missed call alert, the panel, window, or region enables the user to do at least one of: making a call back, writing and sending a reply message, and selecting and sending a pre-made reply message 
With regard to claim 37, 48 the prior arts do not disclose the device of claim 36, in which the icon comprises a system information icon, the first list of settings and/or information comprises a system information function, and the second list of settings and/or information comprises user-selectable parameters for the system information function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 28, 29, 31, 32, 33, 34, 38, 39, 40, 42, 43, 44, 45, 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorsander et al., Pub. No.: 2013/0227482A1.
With regard to claim 28:
 Thorsander discloses a computing device comprising: (a) a touch sensitive display having a left edge, a top edge, a right edge, and a bottom edge (see figure 2, 3, 4 for rectangular device with four edges); (b) one or more processors; (c) computer memory; (d) an operating system computer program stored in the computer memory and configured to be executed by the one or more processors and including instructions (paragraph 32: “In another embodiment, the present disclosure describes a portable electronic device for providing users of the device with access to content. The electronic device comprises a display, a means for receiving user input, one or more processors, and memory. The memory comprises instructions which, when executed by one or more of the processors, cause the electronic device, in response to receipt of a user input representing a non-modal shortcut menu-summoning operation performed in relation to one or more selectable content items represented in a graphical user interface (GUI) of an application displayed on the display, to: display on the display a sidebar, in juxtaposition with the graphical user interface of said application, the sidebar representing a shortcut menu and containing one or more icons representing operational shortcuts selectable by the user to cause respective operations to be performed in relation to the one or more content items; and permit the user to continue to interact with at least part of the graphical user interface of said application wherein while the sidebar is displayed on the display.”) for detecting a swipe gesture away from an icon shown on the display (see figure 7 wherein the Swipe is moving away from icon 464, paragraph 157: “Another way of expanding the sidebar 444 may involve the user swiping 730 anywhere on the screen 204 to extract the full sidebar 744 as illustrated by placing the user's finger on point 735 and swiping 730 to the left.”), and in response to the detected swipe gesture, causing the device to display a first list of settings and/or information, as a first response (the list of setting/information is displayed based on user swipe away from icon, paragraph 156: “”The transition from small sidebar 444 to expanded sidebar 744 may be instantaneous or through a transitional animation, such as a translational movement further into the display 204. A header 750 may also be included in the expanded sidebar 744, which could provide more information about the selected content item 411.).

With regard to claims 29 and 40:
Thorsander discloses The device of claim 28, in which the icon is placed close to one of the left edge, a top edge, a right edge, and a bottom edge (see figure 7 wherein the icon 464 is place at the right edge, paragraph 157: “Another way of expanding the sidebar 444 may involve the user swiping 730 anywhere on the screen 204 to extract the full sidebar 744 as illustrated by placing the user's finger on point 735 and swiping 730 to the left.”),.

With regard to claims 31 and 42:
Thorsanders discloses The device of claim 28, in which the list of settings and/or information is displayed in a panel, window, or region (see figure 7 wherein the icon 464 is place at the right edge panel/window, paragraph 157: “Another way of expanding the sidebar 444 may involve the user swiping 730 anywhere on the screen 204 to extract the full sidebar 744 as illustrated by placing the user's finger on point 735 and swiping 730 to the left.”).

With regard to claims 32 and 43:
	Thorsander discloses The device of claim 28, in which the instructions detects a swipe back towards the icon when the list of settings and/or information are shown, and in response to the swipe back, causes the device to conceal the first list of settings and/or information (paragraph 159: “One way of dismissing the fully extracted sidebar 744 is for the user to provide a user input in relation to a part of the screen not associated with the sidebar 744. For example, the user could perform a tap gesture on the underlying user interface to cause the extracted sidebar 744 to be removed completely, either immediately or with a transitional effect like an animation. There may be a separate gesture for returning the sidebar 744 to a non-expanded state 444, such as swiping to the right. Dismissing the pinned sidebar 444 may be achieved by performing a gesture like tapping an area of the underlying user interface.”).

With regard to claims 33 and 44:
	Thorsander discloses The device of claim 28, in which the icon comprises a message icon, and in response to the swipe gesture away from the message icon, the instructions causes the device to display a list of one or more messages  (see figure 7 for messages such as reply, forward, mark read, paragraph 157: “Another way of expanding the sidebar 444 may involve the user swiping 730 anywhere on the screen 204 to extract the full sidebar 744 as illustrated by placing the user's finger on point 735 and swiping 730 to the left.”).

With regard to claims 34 and 45:
	Thorsander discloses The device of claim 33, in which the instructions, in response to a user selecting a message, cause the device to display a panel, window or region for the user to make a response (see figure 7 wherein user can select one of the messages, paragraph 161: “Once a user has selected a shortcut icon on the enlarged sidebar 744, the action may be performed and the sidebar 744 may automatically be dismissed as once the action has been performed the sidebar 744 may no longer required. When selecting one of the enlarged shortcut icons, for example the enlarged `mark unread` icon 763, an indication may be provided to the user to show that that icon has been selected. This indication may be a visual indication like highlighting the icon, or it could be some other indication such as an audible indication or localised haptic feedback.”).

With regard to claims 38 and 49:
Thorsander discloses the device of claim 37, in which the system information icon is at a right side of the top edge (see figure 7 wherein icon 44, or 461 are at the right side of the top edge and the user input 735 is moving away from it. paragraph 157: “Another way of expanding the sidebar 444 may involve the user swiping 730 anywhere on the screen 204 to extract the full sidebar 744 as illustrated by placing the user's finger on point 735 and swiping 730 to the left.”).

Claim 39 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsander, in view of  Noh et al., Pub. No.: 2012/0317503A1. 
With regard to claims 30 and 41: 
Thorsander discloses a system information icon (see figure 7 for system information icon 450, paragraph 155: “State 701 of FIG. 7 shows the same state that can be reached though `pinning` the sidebar 444 in FIG. 4. From this `pinned` state 701, there are a number of possible gestures that can be performed to reach the fully extracted sidebar menu 744. The extraction shortcut icon 450 may be tapped 710 or swiped 720 to cause the small sidebar 444 to transform to the larger expanded sidebar 744 in state 702. In this expanded sidebar 744, more detail may be provided to some or all of the shortcut icons, such as by providing a textual label indicating the associated action or by providing a more detailed icon. We can see that the small graphical icons of 461 to 465 have been transformed to the larger shortcuts with labels in 761 to 765 respectively. The `select more` 470 and `delete` 480 shortcut icons have also been expanded to the larger icons 770 and 78”). 
Thorsander does not disclose the device of claim 29, in which the icon comprises a system information icon placed close to the top edge, and the swipe gesture comprises a touch on the icon followed by a pull-down.
However Noh discloses The device of claim 29, in which the icon comprises a information bar placed close to the top edge, and the swipe gesture comprises a touch on the bar followed by a pull-down.( see fig. 6a and 6b for the select and pull down gesture, paragraph 50: “If the drag is a downward drag on the web browser address window region (in step 313), the device proceeds to step 315. In step 315, the device determines that a display of a search history is requested, with reference to the mapping table, and displays a search history page. For example, the device may display the search history page when detecting a touch event on a web browser address window region 600 and a downward drag and release event following the touch event, as illustrated in FIGS. 6A and 6B.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Noh to Thorsander so the user can quickly view information related to a specific icon based on a touch and drag gesture wherein the user can select a specific icon for greater user choice. 

Claims 36 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsander, in view of Cho, Pub. No.: 2012/0166997A1. 
With regard to claims 36 and 47:
THorsand does not disclose the device of claim 28, in which in response to the detected swipe gesture away from an icon shown on the display for a distance greater than a distance triggering the first response, the instructions trigger a second response of displaying a second list of settings and/or information.
However Cho discloses the aspect wherein in response to the detected swipe gesture away from an icon shown on the display for a distance greater than a distance triggering the first response, the instructions trigger a second response of displaying a second list of settings and/or information.  (SEE FIG14b FOR different set of list of setting/and or information based on swipe distance, paragraph 284: “For instance, if the touch & drag distance is smaller than a first reference (e.g., if the touch & drag distance does not exceed 1/3 of a total distance), a size of the subsidiary display region is enlarged and a size of the main display region can be reduced, in proportion to the touch & drag distance (1.sup.st state). In another instance, if the touch & drag distance is in a range between the first reference and a second reference (e.g., if the touch & drag distance lies between 1/3 and 2/3 of the total distance), the mobile terminal 100 stops the display of the main display region/subsidiary display region, partitions a total screen into two equal regions, and can then display the private information 1420 and the business information 1410 on the first region and the second region, respectively (2.sup.nd state). In another instance, if the touch & drag distance is equal to or greater than the second reference (e.g., if the touch & drag distance is over 2/3 of the total distance), the mobile terminal 100 can display the private information 1420 and the business information 1410 on the main display region and the subsidiary display region, respectively (3.sup.rd state).”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Cho to Thorsander so the user can choose to see different information by changing swiping distance to allow the user to have more choice based on a single input. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrell, Pub. No.: 2015/0301697: In an embodiment shown in FIG. 8a, a general list is disclosed as a user interface element comprising list items. A menu indicator as an intermediate menu indicator 801 is displayed below the List Item 4, i.e. in the middle of the list. The intermediate menu indicator 801 indicates that there is scrollable content i.e. pull-down menu relating to the above list item, List Item 4. The user of the apparatus may open the pull-down menu by dragging list items from both sides of the intermediate menu indicator 801 by two fingers.

Seo, Pub. No.: 2013/0061166A1: When a recognition search interface is pulled down or dropped down by a touch and drag input on a touch sensing display 110 of a terminal device 100, a touch and drag input from the opposite direction may be received during display of the recognition search interface. The input may be accepted as a recognition search cancelling interaction.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179